United States Court of Appeals
                      For the First Circuit

No. 12-2353

                 SEGUNDO N. MUYUBISNAY-CUNGACHI,

                           Petitioner,

                                v.

              ERIC H. HOLDER, JR., ATTORNEY GENERAL,

                           Respondent.


              PETITION FOR REVIEW OF AN ORDER OF THE
                   BOARD OF IMMIGRATION APPEALS


                              Before
                       Lynch, Chief Judge,
                   Torruella, Circuit Judge,
                  and Stearns,* District Judge.


     Paul M. Glickman and Glickman Turley LLP on brief for
petitioner.
     Keith I. McManus, Senior Litigation Counsel, Office of
Immigration Litigation, Civil Division, U.S. Department of Justice,
Stuart F. Delery, Acting Assistant Attorney General, Civil
Division, and Song E. Park, Senior Litigation Counsel, Office of
Immigration Litigation, on brief for respondent.



                         October 25, 2013




     *
      Of the District of Massachusetts, sitting by designation.
             STEARNS, District Judge. Petitioner Segundo Muyubisnay-

Cungachi seeks review of a decision of the Board of Immigration

Appeals (BIA) denying a motion to reconsider his motion to reopen

based on changed country circumstances. He also appeals the denial

of a second motion to reopen based on a claim of ineffective

assistance    of   counsel.     Because    we   agree   with   the   BIA   that

Muyubisnay-Cungachi has failed to establish a statutorily protected

ground of persecution or to demonstrate ineffective assistance of

counsel, we deny his petition.

                        I.    Facts and Background

             Segundo Muyubisnay-Cungachi (Muyubisnay) is a native and

citizen of Ecuador who entered the United States illegally in 2001.

Muyubisnay came to the attention of the Department of Homeland

Security (DHS) after a routine traffic stop in November of 2008.

On November 26, 2008, DHS instituted removal proceedings against

him pursuant to 8 U.S.C. § 1182(a)(6)(A)(i).

             Muyubisnay conceded his removability, but applied for

withholding of removal and for protection under the Convention

Against Torture (CAT).        Muyubisnay claimed that he was fearful of

returning to Ecuador because, as a member of an indigenous ethnic

group, he has severely limited economic opportunities in his native

country. The Immigration Judge (IJ), while finding that Muyubisnay

had shown instances of discrimination by Ecuadorian authorities

against indigenous peoples, nevertheless found that Muyubisnay's


                                     -2-
unfavorable financial prospects did not constitute "persecution"

within the meaning of the Immigration and Naturalization Act (INA).

She   further   found   that   Muyubisnay      had   submitted    no   credible

evidence that he faced torture as defined by the CAT if he returned

to Ecuador.     On March 7, 2012, the BIA upheld the IJ's denial of

relief and protection.

           On May 4, 2012, Muyubisnay filed a motion to reopen

(First Motion to Reopen), claiming that his family circumstances

and country conditions in Ecuador had worsened since his 2010

hearing before the IJ, compounding his fear of persecution.

Muyubisnay related that his parents had become embroiled in a

custody dispute with his brother-in-law, Luis Rogerio Lala Huillca

(Huillca), who had recently been released from jail and was now

issuing death threats against his family.            Muyubisnay claimed that

the   Ecuadorian   police,     because    of    his    family's    indigenous

ethnicity, refused to protect them from Huillca. On July 25, 2012,

the BIA denied the motion.      In sum, the BIA held that an ultimatum

from a private individual arising from a child custody dispute did

not constitute official persecution under the INA.

           On August 24, 2012, Muyubisnay filed a motion requesting

that the BIA reconsider its decision rejecting his claim of

persecution.    Muyubisnay argued that the BIA's characterization of

his family's risk of harm as hinging solely on a "child custody

dispute" minimized the extent to which the tenability of Huillca's


                                    -3-
threats   was     augmented   by   Ecuador’s     official   policy     of

discrimination.

          Through newly retained counsel, Muyubisnay also moved to

reopen based on the alleged ineffective assistance of his prior

counsel (Second Motion to Reopen).       Muyubisnay claimed that prior

counsel had denied him a fair opportunity to be heard by failing to

produce expert testimony on the subject of discrimination by

Ecuadorian authorities against indigenous peoples.          In support,

Muyubisnay submitted an affidavit from Lynn A. Meisch, professor of

anthropology at Saint Mary's College of California, attesting that

Huillca's unconstrained threats could legitimately be viewed as "a

form of state-backed persecution of [Petitioner's] family."

          On October 10, 2012, the BIA denied both motions.          With

respect to the motion to reconsider, the BIA stated that it had

never construed Muyubisnay's persecution claim as based "solely" on

a custody dispute, but iterated that any danger posed by Huillca

was personally motivated and had nothing to do with a purported

official policy of discrimination.       The BIA noted that the Second

Motion to Reopen was vulnerable as number-barred, but proceeded to

entertain it as resting on an implicit argument that country

conditions in Ecuador had changed.       This argument the BIA rejected

because Muyubisnay’s expert's supporting affidavit relied on facts

in existence at the time of Muyubisnay's first hearing in 2010.

Reaching the merits of Muyubisnay's ineffective assistance claim,


                                   -4-
the BIA found that Muyubisnay's prior counsel had adequately

documented ethnic frictions in Ecuador during the original hearing.

Finally, the BIA noted that Muyubisnay’s new or renewed arguments

did   not    remedy    his   seminal    failure   to   articulate    a   fear    of

persecution based on a statutorily protected ground.

             Muyubisnay now timely appeals.

                             II.   Standard of Review

             We review both the BIA's denial of a motion to reopen and

its denial of a motion to reconsider for abuse of discretion.                   See

Larngar v. Holder, 562 F.3d 71, 74 (1st Cir. 2009); Asemota v.

Gonzales, 420 F.3d 32, 34 (1st Cir. 2005).                 We will affirm the

BIA's decision unless a petitioner shows that the BIA committed an

error   of    law     or   "exercised     its   judgment   in   an   arbitrary,

capricious, or irrational way."            Raza v. Gonzales, 484 F.3d 125,

127 (1st Cir. 2007).

                           III.    Motion to Reconsider

             "A motion to reconsider shall state the reasons for the

motion by specifying the errors of fact or law in the prior Board

decision . . . ."          8 C.F.R. § 1003.2(b)(1); Ven v. Ashcroft, 386
F.3d 357, 360 (1st Cir. 2004).                  A party filing a motion to

reconsider "must present additional legal arguments, a change of

law, or an argument or aspect of the case that was overlooked."

Asemota, 420 F.3d at 33.           "The purpose of a motion to reconsider is

not to raise new facts, but to demonstrate that the BIA erred as a


                                         -5-
matter of law or fact."     Zhang v. I.N.S., 348 F.3d 289, 293 (1st

Cir. 2003).

             To qualify for withholding of removal under the INA, an

applicant must "establish that his or her life or freedom would be

threatened in the proposed country of removal on account of race,

religion, nationality, membership in a particular social group, or

political opinion."     8 C.F.R. § 208.16(b); Pan v. Gonzales, 489
F.3d 80, 85-86 (1st Cir. 2007).         Where an applicant has not

suffered past persecution, he or she must demonstrate "that it is

more likely than not" that he or she would face persecution upon

removal.   8 C.F.R. § 208.16(b)(2); Silva v. Ashcroft, 394 F.3d 1,

4 (1st Cir. 2005).    A showing of persecution necessarily "implies

some connection to government action or inaction." Lopez-Castro v.

Holder, 577 F.3d 49, 54 (1st Cir. 2009) (quoting Nikijuluw v.

Gonzales, 427 F.3d 115, 120-21 (1st Cir. 2005)).    However, conduct

by private parties can support a finding of persecution if "there

is some showing that the alleged persecutors are in league with the

government or are not controllable by the government."    Silva, 394

F.3d at 7.

             To support withholding of removal, persecution by a

private party whom a government refuses or fails to control must

arise "on account of" one of the five statutorily enumerated

grounds.   See Ortiz-Araniba v. Keisler, 505 F.3d 39, 41 (1st Cir.

2007) ("[A] petitioner must demonstrate . . . a well-founded fear


                                  -6-
of   future   persecution   on   account   of   her   race,   religion,

nationality, political opinion, or membership in a particular

social group." (emphasis added)). For example, in Javed v. Holder,

we found that an erroneous determination that a private party's

death threats did not rise to the level of persecution "would be

harmless if [the BIA] were correct that the persecution . . .

experienced was not 'on account of' a protected ground."       715 F.3d
391, 396 (1st Cir. 2013); see also Baghdasaryan v. Holder, 592 F.3d
1018, 1023 (9th Cir. 2010) ("An applicant alleging past persecution

has the burden of establishing that . . . the persecution was on

account of one or more protected grounds; and . . . the persecution

was committed by . . . forces that the government was unable or

unwilling to control."); Fiadjoe v. Attorney Gen. of U.S., 411 F.3d
135, 160 (3d Cir. 2005) ("To establish persecution, an alien must

show past or potential harm rising to the level of persecution on

account of a statutorily enumerated ground that is committed . . .

by forces the government is unable or unwilling to control.").1

          The BIA correctly found that Muyubisnay had failed to

establish that Huillca's threats against his family arose "on the

basis of" a protected ground.      Even if it is true (as the BIA



     1
        In Ngengwe v. Mukasey, the principal case cited by
Muyubisnay, the Eighth Circuit applied the same reasoning in
finding that a claim of persecution based on private conduct could
be sustained only if the private acts arose "on account of" a
statutorily enumerated ground. 543 F.3d 1029, 1035, 1037 (8th Cir.
2008).

                                  -7-
appears to have assumed) that the Ecuadorian police had refused to

protect Muyubisnay's family from Huillca because of the family’s

indigenous ethnicity, this is not enough.          Muyubisnay must also

show that the violence threatened by Huillca itself originated "on

account of" a protected characteristic.          See Javed, 715 F.3d at

396.     The undisputed evidence instead easily supports the BIA's

conclusion that Huillca's threats were motivated by an acrimonious

intra-family custody battle that had nothing to do with the

family’s indigenous status.     See Lumanauw v. Mukasey, 510 F.3d 75,

77 (1st Cir. 2007) (finding that death threats issued during a

custody battle could not constitute persecution absent any evidence

"that petitioner's ex-fiancé's actions were motivated to any extent

by petitioner's Christian beliefs").            Persecution by a family

member resulting from an intra-family conflict is not persecution

on account of a "particular social group" within the meaning of

8 C.F.R. § 208.16(b), and therefore is not a ground for withholding

of removal.

             Alternately, Muyubisnay argues that Ecuador's systematic

exclusion of indigenous communities from police protection amounts

to     state-sponsored   "encouragement"   of    persecution.   But   to

establish that the government of Ecuador’s alleged encouragement of

ethnic strife constitutes persecution under the INA, Muyubisnay

would need show a pattern of state-sponsored violence that is so

widespread that any member of an indigenous group would "more


                                   -8-
likely than not" face persecution on that ground.                           8 C.F.R.

§ 208.16(b)(2).             While the BIA agreed that Muyubisnay had shown

individual instances of discrimination against indigenous peoples

in   Ecuador,          it   supportably     found    no    showing   of    systematic

discrimination suggesting a state policy of deliberate persecution.

                            IV.    Second Motion to Reopen

                 Muyubisnay next challenges the BIA's denial of his Second

Motion to Reopen based on ineffective assistance of counsel.2

                 As a general rule, motions to reopen removal hearings are

disfavored as contrary to "the compelling public interests in

finality and the expeditious processing of proceedings." Raza, 484

F.3d at 127 (quoting Roberts v. Gonzales, 422 F.3d 33, 35 (1st Cir.

2005)).         Accordingly, the INA places strict temporal and numerical

limitations on a petitioner's ability to file a motion to reopen.

A petitioner may normally file only one such motion within ninety

days       of    the    final     administrative     decision.       See    8   U.S.C.

§ 1229a(c)(7)(A); 8 U.S.C. § 1229a(c)(7)(C)(i); Tandayu v. Mukasey,

521 F.3d 97, 100 (1st Cir. 2008).                 The statute recognizes only one

formal      exception       to    these   procedural      requirements:    where   the

petitioner demonstrates "changed circumstances arising in the

country of nationality."             8 U.S.C. § 1229a(c)(7)(C)(ii); Tandayu,

521 F.3d at 100.


       2
       While the BIA chose to construe Muyubisnay's Second Motion
to Reopen as incorporating an argument based on changed country
conditions, Muyubisnay does not pursue the argument on appeal.

                                            -9-
          This court has thus far declined to resolve whether the

INA's procedural limitations are further subject to equitable

tolling   for   exceptional    circumstances   such   as    ineffective

assistance of counsel.    See, e.g., Guerrero-Santana v. Gonzales,

499 F.3d 90, 93 (1st Cir. 2007) ("This court has not yet decided

whether the BIA has either the authority or the obligation to

excuse the late filings on the basis of equitable tolling."); Neves

v. Holder, 613 F.3d 30, 36 (1st Cir. 2010) (assuming "arguendo . .

. that the time and number limits on motions to reopen are subject

to equitable tolling"). Nor does this case require us to reach the

issue, because, simply on the merits, Muyubisnay has failed to

satisfy the legal standard for a showing of ineffective assistance

of counsel.

          "Because deportation proceedings are deemed to be civil,

rather than criminal, in nature, petitioners have no constitutional

right to counsel under the Sixth Amendment." Lozada v. I.N.S., 857
F.2d 10, 13 (1st Cir. 1988).     Notwithstanding, the Supreme Court

has recognized that "the Fifth Amendment entitles aliens to due

process of law in deportation proceedings."      Reno v. Flores, 507
U.S. 292, 306 (1993); see also Saakian v. I.N.S., 252 F.3d 21, 24

(1st Cir. 2001).   Ineffective assistance of counsel may violate a

petitioner's right to due process where counsel's deficiencies

render "the proceeding . . . so fundamentally unfair that the alien

[is]   prevented   from   reasonably    presenting    his     case."


                                 -10-
Bernal-Vallejo v. I.N.S., 195 F.3d 56, 63 (1st Cir. 1999); see also

Guerrero-Santana, 499 F.3d at 93.            A petitioner bringing an

ineffective   assistance   claim    must   establish   both   a   deficient

performance by counsel and   "a reasonable probability of prejudice

resulting from [his] former representation." Zeru v. Gonzales, 503
F.3d 59, 72 (1st Cir. 2007) (internal quotation marks omitted).

          Muyubisnay has failed to show that expert testimony

regarding discrimination against indigenous peoples in Ecuador

would have had a reasonable probability of altering the outcome of

either his initial application for withholding or his First Motion

to Reopen.    While Muyubisnay claims that an expert witness would

have   "provided   substantive      corroboration"     of   discriminatory

conditions in Ecuador, the BIA did not discount Muyubisnay's

argument that his family was being denied police protection.           The

expert's proffered assertion that Huillca's threats are "a form of

state-backed persecution of [Petitioner's] family because of their

indigenous background" is purely conclusory in content, and fails

utterly to explain the connection between Huillca's personal venom

and any official persecution "on the basis of" a protected ground.

Because Muyubisnay did not carry his burden of demonstrating

ineffective assistance of counsel, the BIA did not abuse its

discretion in denying his Second Motion to Reopen.

                            V.     Conclusion

          The petition is DENIED.


                                    -11-